Citation Nr: 0408955	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  00-07 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for a left wrist 
scar (claimed as wrist pain with deformity), currently 
evaluated as noncompensable.   

2.  Entitlement to an increased evaluation for post-traumatic 
bony deformity of the left twelfth rib, currently evaluated 
as noncompensable.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from January 1991 to August 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico which, inter alia, granted service 
connection for a left wrist scar, healed, claimed as wrist 
pain with deformity, and post-traumatic bony deformity of the 
left twelfth rib.  The RO assigned these disabilities 
noncompensable evaluations.  

The Board notes that the veteran did not perfect an appeal 
with regard to the issues of entitlement to increased initial 
evaluations for dorsolumbar myositis and left sural sensory 
neuropathy (claimed as knee pain).  


FINDINGS OF FACT

1.  The veteran's left wrist scar is 9 cm long and 4 mm wide; 
it is not shown to be manifested by objective evidence of 
tenderness, moderate disfigurement, or any limitation on use, 
nor is it shown to be manifested by a deep scar, an unstable 
scar, limited motion, or an area exceeding six square inches 
(39 sq. cm.); it is not shown to be painful on examination, 
nor is it productive of a limitation of left wrist function.

2.  The veteran's post-traumatic bony deformity of the left 
twelfth rib is manifested neither by resection or removal of 
a rib; it is productive of moderate tenderness to palpation.   


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the veteran's 
service-connected scar of the left wrist are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.31, 4.118 Diagnostic Codes 7803, 7804, 7805 (as in 
effect prior to August 30, 2002, and thereafter).  

2.  The criteria for a compensable evaluation for post-
traumatic bony deformity of the left twelfth rib have not 
been met.  38 U.S.C.A. § 1155 (West 2002), 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5297 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

					I.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
This law eliminates the concept of a well-grounded claim and 
redefines the obligations of VA with respect to the duty to 
provide notice and assistance.       

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted 
recently.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The regulations add nothing of substance to the 
new law, and the Board's consideration of the regulations 
does not prejudice the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b).  In this regard, the 
RO's May 2002 letter informed him that he needed to submit to 
medical evidence in order to establish entitlement to an 
increased rate of compensation.  Additionally, the RO sent 
the veteran another letter in June 2003, informing the 
veteran that he needed to submit evidence showing that his 
service-connected bony deformity of the left twelfth rib and 
left wrist conditions had increased in severity.  Stating 
further that this evidence could be a statement from his 
doctor containing the physical and clinical findings, the 
results of any laboratory tests or X-rays, and the dates of 
examinations and tests.  The letter also informed him that he 
could submit statements from other individuals who were able 
to describe from their knowledge and personal observations in 
what manner his disability had worsened.  A December 2003 
letter to the veteran informed him that there had been a 
change in the law regarding his claim of entitlement to an 
increased evaluation for a left wrist scar, claimed as wrist 
pain with deformity.  The letter listed the new rating 
criteria.    

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159.  Here, the May 2002 RO 
letter informed the veteran that it would get any VA medical 
records or other medical treatment records he informed VA 
about.  He was asked to send the name of the person, agency, 
or company who has records the veteran thinks would help his 
claims, the address of the person, agency, or company, the 
approximate time frame covered by the records, and the 
condition for which he was treated.  He was also asked to 
send VA medical treatment records from his private 
physicians, or to complete the enclosed VA Form 21-4142, 
authorizing VA to request the records for him.  The June 2003 
RO letter requested that if he had recently received 
treatment at a VA facility, or treatment authorized by the 
VA, to furnish the dates and places of treatment and that VA 
would then obtain the reports of such treatment.  

In addition, the supplemental statement of the case (SSOC), 
issued in July 2003, reiterated the above-described duties, 
stating that provided certain criteria were met, VA would 
make reasonable efforts to help him to obtain relevant 
records necessary to substantiate his claim, to include 
developing for all relevant records not in the custody of a 
Federal department or agency, see 38 C.F.R. § 3.159(c)(1) 
(2002), to include records from State or local governmental 
sources, private medical care providers, current or former 
employers, and other non-Federal government sources.  He was 
further advised that VA would make efforts to obtain records 
in the custody 


of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2002).  Finally, he was notified that VA would 
obtain his service medical records and other relevant records 
pertaining to his active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the expense 
of VA, and any other relevant records held by any Federal 
department or agency which he adequately identifies and 
authorizes VA to obtain.  See 38 C.F.R. § 3.159(c)(3) (2002).  

Here, there are no obtainable records regarding his service-
connected left twelfth rib condition referenced by the 
veteran that have not been obtained and considered in 
conjunction with the veteran's claims on appeal.  The veteran 
stated in a May 2002 statement in support of claim that all 
of his medical treatment took place at the VA Medical Center 
in San Juan.  In this regard, treatment records from the VA 
Medical Center in San Juan have been obtained as well as VA 
examination reports dated in December 1999 and August 2002.  
Given the foregoing, the Board finds that VA has complied 
with its duty to notify the appellant of the duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).     

Furthermore, in the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.

			II.  Increased Initial Evaluations  

The veteran is appealing the original assignments of his 
noncompensable disability evaluations following the award of 
service connection.  In such cases, it is not the 


present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  Accordingly, the issues are 
whether higher ratings are warranted for any period from the 
effective date of the grant of service connection to the 
present.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2002).  The percentage ratings in the Schedule for Rating 
Disabilities (Schedule) represent, as far as can practicably 
be determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R.  § 4.1.  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. 
§ 4.2.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  


				A.  Left Wrist Scar

The veteran filed his claim for service connection in 1999.  
The criteria for evaluation of skin disorders were amended 
during the pendency of the veteran's appeal, effective August 
30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 2002).  When 
regulations are changed during the course of the veteran's 
appeal, the presumption of non-retroactivity applies in the 
absence of expressed agency intent.  Landgraf v. USI Film 
Products, 511 U.S. 244 (1994); VAOPGCPREC 7-2003 (VA must 
give effect to the court's explanation of the prevailing 
law).  

As a general matter, regulations that liberalize the criteria 
for entitlement to compensation may be applied to pending 
claims because their effect would be limited to matters of 
prospective benefits.  VAOPGCPREC 7-2003.  Likewise, the 
effective date of benefits awarded pursuant to a liberalizing 
regulation may be no earlier than the effective date of the 
regulation.  38 U.S.C.A. § 5110(g).  

In contrast, the regulations that restrict the bases for 
entitlement to a benefit might have disfavored retroactive 
effects in pending claims and would not apply retroactively 
in determining a claimant's entitlement to benefits, absent 
expressed agency intent.  VAOPGCPREC 7-2003.  

In this case, in a letter from the Board, dated in December 
2003, the veteran was notified of the revised regulations, 
and he was given 60 days to submit additional evidence or 
argument.  There is no record of a reply.  The Board 
therefore finds that the veteran will not be prejudiced by 
the Board's adjudication of his claim.  See Bernard v. Brown, 
4 Vet. App. 384 (1993). 
  
The veteran's right hand scar is presently evaluated under 
Diagnostic Code 7804.  

Under 38 C.F.R. § 4.118, Diagnostic Codes (DC's) 7803 and 
7804 (as in effect prior to August 30, 2002), a 10 percent 
evaluation is warranted for superficial, poorly nourished 
scars with repeated ulceration, or superficial scars which 
are shown to painful and tender on objective demonstration.  
Under 38 C.F.R. § 4.118, DC 7805 (as in effect prior to 
August 30, 2002), other scars will be rated on limitation of 
function of the part affected.  

Under 38 C.F.R. § 4.118 (as in effect August 30, 2002), DC 
7801, a 10 percent rating is warranted for: Scars, other than 
head, face, or neck, that are deep or that cause limited 
motion: Area or areas exceeding 6 square inches (39 sq. cm.).  
Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 


in accordance with § 4.25 of this part.  Note (2): A deep 
scar is one associated with underlying soft tissue damage.

Under DC 7802 (as in effect August 30, 2002), a 10 percent 
rating is warranted for: Scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion: Area or areas of 144 square inches (929 sq. cm.) or 
greater.  Note (1): Scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with § 4.25 of this part.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.

Under DC 7803 (as in effect August 30, 2002), a 10 percent 
rating is warranted for:  Scars, superficial, unstable.  Note 
(1): An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.

Under DC 7804 (as in effect August 30, 2002), a 10 percent 
rating is warranted for: Scars, superficial, painful on 
examination.  Note (1): A superficial scar is one not 
associated with underlying soft tissue damage.  Note (2): In 
this case, a 10-percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation.

Under DC 7805 (as in effect August 30, 2002), other scars 
will be rated on limitation of function of affected part.

The relevant medical evidence includes a December 1999 VA 
scars examination report stated that the veteran referred no 
pain on the scar area, but that he referred occasional 
tightness of the scar area.  Upon examination, it was noted 
that there was a V-shaped scar 9 cm long, 1 mm to 4 mm wide, 
on the palmar aspect.  It was not tender to palpation and had 
no adhesions.  It had a normal texture and there was no 
ulceration or breakdown of the skin.  There was no elevation 
or depression of the 


scar and no underlying tissue loss.  Further, there was no 
inflammation, edema, or keloid formation, but there was a 
loss of color.  However, the examiner stated that the scar 
was not cosmetically disfiguring.  There were no burns or any 
limitation of function by the scar.  The diagnosis was scar, 
left wrist, healed.  

A report of X-rays of the left wrist, taken in June 2000, 
stated that the examination showed normal bone density and 
articular spaces.  There was no soft tissue edema seen, 
however, there was increased density particularly in the 
thenar portion of the hand.  It was noted that this was a 
finding that could be secondary to the clinical finding of an 
apparent palpable mass.  The impression was increased density 
projecting in the thenar region of the hand.  Normal bony 
structures were noted.  

An October 2000 progress note from the VA Medical Center in 
San Juan noted that the veteran presented complaining of, 
inter alia, weakness and pain in the left hand.  

An August 2002 VA scars examination report noted that the 
veteran referred no pain on the left wrist scar and that he 
was right-handed.  Upon palpation or lifting heavy objects he 
referred pain on the scar area which was described as 
moderate.  The veteran also referred that while grabbing a 
trimmer there was a sensation of pain on the hard texture of 
the scar.  Upon physical examination, it was noted that on 
the left wrist scar, plamar aspect, there was a V-shaped scar 
9 cm long and 4 mm wide.  It was not tender to palpation and 
it had no adhesions.  It had normal texture and there was no 
ulceration or breakdown of the skin, neither was there any 
elevation or depression of the scar.  Additionally, it was 
noted that there was no underlying tissue loss or 
inflammation, edema, or keloid formation.  Loss of color of 
the scar was noted, but that the scar was not cosmetically 
disfiguring.  There was no limitation of function by the 
scar.  The diagnosis was scar, left wrist, healed.  

The Board finds that the claim must be denied.  With regard 
to the criteria in effect prior to August 30, 2002, the 
evidence does not show that the veteran's left wrist scar is 
poorly nourished with repeated ulceration, or shown to be 
painful and tender on objective demonstration, or that the 
veteran has functional loss that is residual to 


any left wrist scarring.  Accordingly, a compensable rating 
is not warranted pursuant to Diagnostic Codes 7803, 7804 or 
7805 (as in effect prior to August 30, 2002).  

With regard to the criteria in effect August 30, 2002, the 
evidence does not show that the veteran's left wrist scar is 
deep or that it causes limited motion, that it's area or 
areas exceeds six square inches (39 sq. cm.) (see DC 7801), 
that it has an area or areas of 144 square inches (929 sq. 
cm.) or greater (see DC 7802), that it is unstable (see DC 
7803), that it is painful on examination (see DC 7804), or 
that it limits left wrist function (see DC 7805).  
Accordingly, a compensable rating is not warranted pursuant 
to Diagnostic Codes 7803, 7804 or 7805 (as in effect August 
30, 2002).

In summary, based on the evidence set forth above, the Board 
finds that the criteria for a compensable rating for the 
veteran's service-connected scar of the left hand have not 
been met at any time since the effective date of the grant of 
service connection.  Thus, a compensable rating is not 
warranted under either the old or the revised regulations, 
and the claim is denied.  38 U.S.C.A. §§ 1155, 5100-5107 
(West 2002); 38 C.F.R. Part 4, § 4.31, 4.118 Diagnostic Codes 
7803, 7804, 7805 (2001) (2003).

B.  Left Twelfth Rib

The veteran is currently rated under Diagnostic Code 5297, 
which states that removal of one rib or resection of two or 
more ribs without regeneration warrants a 10 percent 
evaluation.  A 20 percent evaluation requires the removal of 
two ribs.  38 C.F.R. § 4.71a, Diagnostic Code 5297 (2003).

According to the evidence of record, the veteran sustained 
bruised ribs in a parachuting accident during service.  No 
ribs were removed or resected.  Therefore, a compensable 
rating is not warranted.  

Specifically, the veteran's service medical records reveal 
that the veteran's enlistment examination was silent as to 
any back or rib abnormality.  Records dated in March 1999 
note that the veteran sustained multiple contusions, 
including bruised ribs when he had a hard landing while on an 
airborne operation.  

A December 1999 VA examination report diagnosed post-
traumatic bony deformity of the left T12 rib near the 
costovertebral articulation due to an old fracture by X-rays 
of the chest and ribs.  An August 2002 VA examination report 
notes that the veteran complained of an itching sensation on 
the left thoracic twelfth rib and moderate pain upon 
palpation.  The report further stated that he took Motrin and 
Panadol.  It was noted that the veteran had not been to the 
emergency room or doctor's office due to pain on the left 
thoracic rib cage area during the past year.  The report 
stated that precipitating factors associated with his 
condition were taking deep breaths and lifting his baby and 
that his condition was alleviated with medications.  He 
reported that there was one occasion during the past year in 
which he experienced acute, severe bouts of pain.  He also 
reported that he could not do sit-ups.  Upon examination, 
there was objective evidence of a thoracic deformity on the 
left T12 rib, which was moderately tender to palpation with 
angulation.  There was no malunion, nonunion, loose motion, 
or false joint and there was no drainage, edema, painful 
motion, weakness, redness or heat.  The diagnosis was post-
traumatic bony deformity of the left twelfth rib.  

Because there is no evidence of removal of his left twelfth 
rib, the veteran is not entitled to a higher or 10 percent 
evaluation, although he is appropriately rated by analogy 
under Diagnostic Code 5297 for removal of the rib.  He has 
complaints of moderate pain upon palpation regarding his rib, 
and, as described above, the medical evidence shows a 
thoracic deformity on the left T12 rib, which was moderately 
tender to palpation with angulation; there was no malunion, 
nonunion, loose motion, or false joint and there was no 
drainage, edema, painful motion, weakness, redness or heat.  
As such, the veteran's claim must be denied.

III.  Conclusion

In reaching these decisions, the Board considered the 
benefit-of-the-doubt rule; however, as the preponderance of 
the evidence is against the appellant's claims, such rule is 
not for application in this case.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable evaluation for a scar of the left wrist is 
denied.

An increased (compensable) evaluation for post-traumatic bony 
deformity of 
the left twelfth rib, claimed as chest pain, is denied.  



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



